EXHIBIT 10.06
 

[pdflogo.jpg]
PDF Solutions, Inc.
 
333 West San Carlos Street, Suite 700
San Jose, California 95110
 
USA

 
October 5, 2011




Mr. Michael Shahbazian
1291 Estate Drive
Los Altos, CA 94024


Hand Delivery


Re: Extension of Employment Offer-Temporary Position


Dear Michael,


Effective from September 10, 2011, we would like to extend the term of your
temporary employment with PDF Solutions, Inc. through November 15, 2011 (the
“Extended Period”).  For the avoidance of doubt, your sole compensation for the
Extended Term will be the salary at the same rate ($11,250) paid to you in the
same manner as set forth under your employment offer and in accordance with the
Company’s standard payroll polices.


If you are in agreement with this offer, please sign and date a copy of this
letter in the space provided below and return it to Gail Shih.
 
 

 
Best regards,


/s/ John Kibarian


John Kibarian
President, Chief Executive Officer, and Director


 
 
AGREED AND ACKNOWLEDGMENT


I understand that my employment at the Company is not a contract for a fixed
term or specified period of time.  I understand that my employment is voluntary,
(“At Will”), and can be terminated either by me or by the Company at any time,
with or without prior notice and with or without cause.  The provisions stated
above supersede all prior representations or agreements, whether written or
oral.   My At Will status may not be modified or amended except by a written
agreement, signed by the Company and me.




Signed: /s/ Michael Shahbazian


Print Name: Michael Shahbazian


Date: October 6, 2011
 
 
PDF SOLUTIONS, INC. CONFIDENTIAL